Citation Nr: 1608961	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for a right shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected left shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim for a skin disorder.

6.  Entitlement to service connection for a skin disorder.

7.  Whether new and material evidence has been received to reopen a claim for a back disorder.

8.  Entitlement to service connection for a back disorder.

9.  Whether new and material evidence has been received to reopen a claim for a bilateral foot disorder.

10.  Entitlement to a disability rating in excess of 20 percent for residuals of recurrent dislocation of left shoulder.

11.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

12.  Entitlement to a disability rating in excess of 10 percent for a scar of the left upper extremity.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Louisville, Kentucky, and Huntington, West Virginia, respectively.  The San Juan RO has current jurisdiction.

Since the issuance of the December 2011 statement of the case (SOC), additional evidence has been associated with the record.  However, in December 2015 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  See VBMS Entry December 31, 2015.

The psychiatric claim for service connection has been developed as a claim for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder. 

In a September 2003 rating decision, the RO denied service connection for a nervous condition, and in a July 2009 decision, the Board denied service connection for PTSD.  The Veteran did not appeal those decisions.  However, as the current claim is based on diagnoses not of record when the previous decisions were rendered, including panic disorder, anxiety disorder not otherwise specified (NOS, and a cognitive disorder NOS, the claim for a psychiatric disorder has not been characterized as an application to reopen based on the September 2003 rating decision and July 2009 Board decision.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (holding, claims based upon distinct diagnosed diseases or injuries must be considered separate and distinct claims.)

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disorder, skin disorder, back disorder, and an acquired psychiatric disorder including PTSD, whether new and material evidence has been received to reopen a claim for a bilateral foot disorder, entitlement to higher ratings for residuals of recurrent dislocation of left shoulder, tinnitus, and a scar of the left upper extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2009 decision, the Board denied reopening a claim for entitlement to service connection for a right shoulder disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  

2.  The evidence pertaining to a right shoulder disorder received after January 2009 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

3.  Right shoulder impingement syndrome is related to the service-connected recurrent dislocation of left shoulder.

4.  In an October 1978 decision, the Board denied a claim for entitlement to service connection for a chronic skin disability.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  

5.  The evidence pertaining to a skin disorder received after October 1978 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

6.  In a January 2009 decision, the Board denied reopening a claim for entitlement to service connection for a back disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  

7.  The evidence pertaining to a back disorder received after January 2009 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The January 2009 Board decision that denied reopening a claim for service connection for a right shoulder disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1105 (2015).
	
2.  The evidence received after the January 2009 decision is new and material, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for the establishment of service connection for right shoulder impingement syndrome are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).

4.   The October 1978 Board decision that denied a claim for service connection for a chronic skin disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1105 (2015).
	
5.  The evidence received after the October 1978 decision is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The January 2009 Board decision that denied reopening a claim for service connection for a back disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1105 (2015).
	
7.  The evidence received after the January 2009 decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Given the favorable disposition of the applications to reopen claims for service connection for a right shoulder disorder, skin disorder, and back disorder, as well as the claim for service connection for a right shoulder disorder on the merits, all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would allow aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

When service connection is denied in a final decision, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For applications to reopen filed on or after August 29, 2001, such as the claims here, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence present at the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  The law provides that "new" evidence is that which was not of record at the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Right Shoulder

In October 1978, the Board denied service connection for a right shoulder disability.  In rating decisions of November 2001, December 2002, September 2003, and April 2004, service connection was again denied, both on the merits and based on the absence of new and material evidence.  In February 2007, the Board remanded the matter of whether new and material evidence had been received to reopen the claim for service connection.
	
In the January 2009 Board decision, the Board found that evidence added to the record since the last final rating decision of September 2003 was cumulative.  The evidence included the Veteran's contentions, a duplicate opinion of Dr. M. relating the right shoulder disorder to the service-connected left shoulder disability, and records documenting diagnoses and treatment of the right shoulder with no information on etiology.  The Board determined that none of the evidence addressed  whether a current disability was linked to service or to a service connected disability in a way that was not previously considered.  The Board concluded that the evidence failed to  raise a reasonable possibility of substantiating the claim for service connection, and the appeal was denied.

The Veteran was notified of that decision and of his appellate rights; however, he did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  Nor has there been any motion for reconsideration or a motion to revise that decision based on clear and unmistakable error.  The Board's January 2009 decision in the matter is final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  The next adjudication of the issue was the October 2010 rating decision on appeal.

Pertinent evidence added to the claims file since January 2009 includes a July 2013 private medical report of Dr. V. attributing the Veteran's right shoulder disorder to an injury in service.  This evidence is "new" in that it was not before the Board in January 2009, and is not duplicative or cumulative of evidence previously of record as a positive opinion on the matter of direct service connection had not yet been obtained in January 2009.  This evidence is also "material" as it lends support to a necessary element of the Veteran's claims for service connection, that of a nexus between the current disorder and service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  When viewed in the context of the reasons for the prior denial, the added evidence cures a prior evidentiary defect.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the criteria for reopening the claim of service connection for a shoulder disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Turning to the merits of the claim, the Veteran has a current diagnosis of right shoulder impingement syndrome, documented in private medical reports of October 2001, May 2002, and March 2005. 

On his April 1989 entrance examination, no abnormalities relating to a right shoulder disorder were noted.  VBMS Entry 12/10/75 p. 7/38.  The Veteran's service treatment records (STRs) document a muscle injury to the right shoulder in June 1973.  VBMS Entry 8/17/77, p. 5/10.  An Individual Sick Slip, DD Form 689, was issued for the injury.  Id. At 9/10.  STRs also showed recurrent dislocation of the left shoulder and surgery to the shoulder.  On the Veteran's May 1975 examination at separation, no abnormalities relating to the right shoulder were found.  VBMS Entry 12/10/75 p. 2/38.  

The record contains several medical opinions concerning the etiology of the Veteran's right shoulder disorder.  In an October 2001 private medical report of Dr. M., she opined that the Veteran had developed right shoulder impingement syndrome due to overusing that shoulder in protection of his left shoulder.  Dr. M. stated that the Veteran continued to have problems and receive therapy for the right shoulder.

On VA examination in October 2002, the examiner diagnosed chronic right shoulder impingement syndrome, and opined that the disorder was not secondary to the service-connected left shoulder disability.  However, no rationale was provided as this was essentially a summary opinion.

In a private medical report of May 2002, Dr. M. stated that the Veteran had a history of left shoulder dislocations while in the Army in 1974 and underwent
surgery in 1975.  The Veteran was in physical therapy, and due to overworking the right shoulder secondary to protecting the left, he developed chronic right impingement syndrome.  He continued to have problems, and received treatment for the shoulder on multiple occasions from 2001 to early 2002. 

In March 2005, Dr. M. again opined that the right shoulder disorder was due to overcompensation for the service-connected left shoulder disability.  She stated that the right shoulder disorder had progressed to a torn rotator cuff and that surgery was required. 

In a private medical report of July 2013, Dr. V. stated that the Veteran had bilateral shoulder pain, a limited range of movement, and decreased strength in both shoulders.  He had shoulder problems in service and a limited duty profile was issued.  Dr. V. opined that it was at least as likely as not that his shoulder problem was service-connected.

On VA examination in August 2014, the examiner opined that the current right shoulder disorder was less likely than not related to service.  The 1973 injury was noted, but the examiner found that the Veteran did not make have other right shoulder complaints following the injury and there was no disorder documented on separation.  Given this, the examiner found the Veteran sustained a temporary injury in service, and the rotator cuff tear shown approximately 40 years later was less likely than not due to his military service but at least as likely as not as related to his congenital type II acromium.

On the matter of direct service connection, Dr. V.'s July 2013 report did not attribute a particular right shoulder diagnosis to the in-service injury, and she did not provide a rationale.  The August 2014 VA examiner provided a negative opinion, but in so doing, did not address whether the Veteran's congenital type II acromium was aggravated by service. 

However, on the matter of secondary service connection, service connection for the Veteran's left shoulder disability was established in a January 1976 rating decision.  

The opinions addressing secondary service connection consist of those of the October 2002 VA examiner, and the October 2001, May 2002, and March 2005 opinions of Dr. M.  The October 2002 VA examiner's opinion is of low probative value because it consists of a conclusory statement with no rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding most of the probative value of a medical opinion comes from its reasoning.)  

By contrast, the October 2001, May 2002, and March 2005 opinions of Dr. M. are adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).  Dr. M.  based her conclusion on an examination of pertinent facts in the claims file, an examination of the Veteran, his medical history, and diagnostic reports.  Dr. M. provided a rationale for attributing the Veteran's right shoulder impingement syndrome to his service-connected left shoulder disability.  While it is unknown whether Dr. M. reviewed the claims file in rendering her reports, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez, 22 Vet. App. at 304.  The applicable and appropriate history was recorded and there is no showing that the reports provide a substantially different picture of the Veteran's disabilities than the evidence in the claims file.  Dr. M.'s findings were factually accurate and fully articulated.

At a minimum, the evidence is in equipoise in showing that the Veteran's right shoulder impingement syndrome was caused by the service-connected recurrent dislocation of left shoulder.  An award of secondary service connection based on causation is no less favorable to the Veteran than an award of service connection on a direct basis, and remand is not warranted to address the inadequacies of the August 2014 VA examination report.  In resolving all reasonable doubt in the Veteran's favor, secondary service connection based on causation is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Board expresses no opinion regarding the severity of the right shoulder disorder.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Skin Disorder

In rating decisions of January 1976, January 1977 and December 1977, the RO denied service connection for a skin disorder.  In October 1978, the Board again denied service connection for a chronic skin disability.  
	
In the October 1978 Board decision, the Board found that episodes of poison ivy in service were acute and transitory and resolved without residual disability prior to separation, when the skin was evaluated as normal.  A skin disorder was first objectively shown more than one year after separation.

The Veteran was notified of that decision and of his appellate rights; however, he did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  Nor has there been any motion for reconsideration or a motion to revise that decision based on clear and unmistakable error.  The Board's October 1978 decision in the matter is final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.

While the next adjudication of the issue was a January 2013 rating decision denying a skin condition, this decision is not final because although a notice of disagreement was not filed, new and material evidence, consisting of a July 2013 private medical report, was received within one year of the decision.  38 C.F.R. § 3.156.  Following this, the next adjudication of the issue was the August 2014 rating decision on appeal.

Pertinent evidence added to the claims file since October 1978 includes the July 2013 private medical report of Dr. V. attributing the Veteran's frequent rashes, pustules, and itchiness in the inguinal area and feet, to service.  This evidence is "new" in that it was not before the Board in October 1978, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it lends support to a necessary element of the Veteran's claims for service connection, that of a nexus between the current disorder and service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  When viewed in the context of the reasons for the prior denial, the added evidence cures a prior evidentiary defect.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the criteria for reopening the claim of service connection for a skin disorder are met and the claim will be remanded for further development.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



Back Disorder

In rating decisions of December 2002, September 2003, and April 2004, the RO denied service connection for a back disorder, both on the merits and based on the absence of new and material evidence.  In February 2007, the Board remanded the matter of whether new and material evidence had been received to reopen the claim for service connection.
	
In the January 2009 Board decision, the Board found that evidence added to the record since the last final rating decision of September 2003 was cumulative.  The evidence received since September 2003 included various medical records and
medical statements, none of which linked the Veteran's current back disability to
service.  Because that evidence did not provide a reasonable possibility of
substantiating the Veteran's claim for service connection for a back disorder, the application to reopen was denied.

The Veteran was notified of that decision and of his appellate rights; however, he did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  Nor has there been any motion for reconsideration or a motion to revise that decision based on clear and unmistakable error.  The Board's January 2009 decision in the matter is final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  The next adjudication of the issue was the October 2010 rating decision on appeal.

Pertinent evidence added to the claims file since January 2009 includes the July 2013 private medical report of Dr. V. attributing the Veteran's back disorder to service.  Dr. V. stated that carrying heavy loads on the back places stress on the spine, causing inflammatory changes that promote degenerative problems.  All of this causes a loss of correct alignment and a loss of curvature of cervical, thoracic, and lumbar lordosis, putting more stress on one side of the vertebras than the other, and by consequence, the patient could present disc bulging and herniation with degenerative problems.  This evidence is "new" in that it was not before the Board in January 2009, and is not duplicative or cumulative of evidence previously of record.  This evidence is "material" as it lends support to a necessary element of the Veteran's claims for service connection, that of a nexus between the current disorder and service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  When viewed in the context of the reasons for the prior denial, the added evidence cures a prior evidentiary defect.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the criteria for reopening the claim of service connection for a back disorder are met and the claim will be remanded for further development.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a right shoulder disorder is reopened.

Service connection for right shoulder impingement syndrome as secondary to the service-connected recurrent dislocation of left shoulder is granted, subject to the laws and regulations governing the award of monetary benefits 

New and material evidence having been received, the issue of entitlement to service connection for a skin disorder is reopened.

New and material evidence having been received, the issue of entitlement to service connection for a back disorder is reopened.


REMAND

Additional development of the claims remaining on appeal is required and the matter is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records from Dr. S. (VBMS Entry 6/30/10)

* underlying treatment records from Dr. L. (VBMS Entry 2/23/12)

* underlying treatment records from Dr. V. (VBMS Entry 7/24/13)

Upload these records in separate electronic files to VBMS.

2.  Provide the Veteran with VCAA notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor.  Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A "special PTSD personal assault" notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f)(5) (2015).  Provide the Veteran with a reasonable amount of time to reply to this notice.

3.  Contemporaneously with the effort in paragraph 2, contact the Veteran and ask if he has any further information as to his alleged stressors as causing PTSD. In particular, as to all stressors, the Veteran must be asked for:

* the names, ranks, and organizations of all participants recalled

* the approximate dates and locations of their occurrence,
	
* whether the Veteran, while then in service, prepared any witness statements, or testified at any Article 32 or line of duty determinations or made any other written recording of any of the incidents in question

4.  Contact the Joint Services Records Research Center or other appropriate source to attempt to verify the Veteran's alleged stressors.  The Veteran's present stressors include personal assault/harassment by a superior, and witnessing an accident with a grenade launcher in Fort Campbell, Kentucky.  All responses received from JSRRC should be documented in the Veteran's claims file.

5.  After the above-development has been completed, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including PTSD.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  If there is disagreement with a prior diagnosis, the examiner should explain why, and if it is a matter where the disability resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the below opinions as to the period during which the disorder was present.

The examiner's attention is drawn to the following:

* June 2008, February 2009, and May 2009 VA examination reports determining that the Veteran does not have PTSD.

* October 2003, October 2009, and February 2012 private medical reports of Dr. L. diagnosing PTSD, schizophrenia, major depression, and generalized anxiety disorder.

* VA treatment records, including a record of April 2014, for example, diagnosing panic disorder, anxiety disorder NOS, major depressive disorder, and cognitive disorder NOS

(B.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

The examiner's attention is drawn to the following:

* October 2002 buddy statement of I.M.R. describing the Veteran's problems with anxiety and depression in service due to harassment by a superior.  Personnel records confirm that I.M.R. served with the Veteran in the same unit.  VBMS Entry 12/10/75, p. 60/73.

* October 2003, October 2009, and February 2012 private medical opinions of Dr. L. attributing a variety of psychiatric disorders to service.  The diagnoses rendered by Dr. L. are inconsistent and it does not appear he reviewed the claims file in rendering his reports.

* July 2013 private medical report of Dr. V. attributing the Veteran's "nervous problems" to his harassment in the military without rationale.  Dr. V. did not specify the psychiatric disorder attributable to service.

(C.)  With respect to PTSD, the RO/AMC must provide the examiner with a summary of any verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(D.)  The examiner must also provide an opinion as to whether a psychosis manifested within one year of separation from service.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the following disorders:

   a.  cervical spine disorder
   b.  skin disorder
   c.  back disorder

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must then provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, and (ii.) whether the disorder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* As for the CERVICAL SPINE & LUMBAR DISORDERS, November 2013 diagnosis of cervical disc disease, and December 2007 diagnosis of lumbar disc herniation.  VBMS Entry 5/2/14, pp. 35/640, 518/640.  STRs are silent for complaints, diagnoses, or treatment pertaining to a cervical or lumbar spine disorder.  July 2013 private medical opinion of Dr. V. attributing the Veteran's neck and back "problems" to service.  Dr. V. stated that carrying heavy loads on the back places stress on the spine, causing inflammatory changes that promote degenerative problems.  All of this causes a loss of correct alignment and a loss of curvature of cervical, thoracic, and lumbar lordosis, putting more stress on one side of the vertebras than the other, and by consequence, the patient could present disc bulging and herniation with degenerative problems.  Dr. V. did not specify the cervical or lumbar disorders attributable to service and did not discuss STRs.

* As for the SKIN DISORDER, April 2014 VA treatment record documenting multiple lesions, most notable at the left palpebral area.  The lesions were like urticaria with erythema and mild swelling near to the nasal side, and had no secretions.  The record additionally documented lesions on the right forearm with around 2.5 cm erythematous with mild elevation-like vesicles formation with no secretions.  The record also documented multiple red points on the arm. VBMS Entry 5/2/14, pp. 10/640.  May 1974 service treatment record documenting poison ivy on the arms, legs, and face.  VBMS Entry 2/17/77.  July 2013 private medical opinion of Dr. V. that the Veteran has frequent rashes, pustules, and itchiness in the inguinal area and feet.  She opined it was at least as likely as not that his skin problems are service-connected due to the time of presentation.  Dr. V. did not specify the skin disorder(s) attributable to service and did not discuss STRs.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

7.  The RO must determine if any further factual development is required as to the claims for increased ratings for residuals of recurrent dislocation of left shoulder, tinnitus, and a scar of the left upper extremity.

Then, obtain a VA medical opinion to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (currently: recurrent dislocation of the left shoulder (20 percent disabling), scar of the left arm (10 percent disabling), tinnitus (10 percent disabling per extremity), and right shoulder impingement syndrome (rating to be determined by the RO on receipt of this decision)),
either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* October 2009 VA scar examination finding no effect of the Veteran's left arm scar on his occupation.

* November 2012 VA audiological examination report indicating that the Veteran's tinnitus impacted his ability to work.  The report documented the Veteran's statement that his tinnitus caused distraction when he is quiet places and also caused interference with sleep.  

* May 2014 VA audiological examination report indicating that the Veteran's tinnitus impacted his ability to work.  The report documented the Veteran's statement that his tinnitus caused difficulties when resting, falling asleep, and concentrating.

* May 2014 VA scar examination finding the Veteran was less likely than not unemployable due to his left shoulder disability.  However, he would be unable to  lift or perform strenuous activities above shoulder height or past 45 degrees of external rotation using the left arm, lift objects weighing 10 or more pounds above shoulder height, or perform overhead throwing motion with left or right arm to perform job tasks.

* July 2014 VA scar examination finding no effect of the Veteran's left arm scar on his ability to work.

* Social Security determination of disability due to non-service connected disabilities.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected ratings for his left shoulder disability, tinnitus, left arm scar, and right shoulder disability which must then be readjudicated.  

If the percentage requirements for a TDIU under 4.16(a) are not met for the entire appeal period, the RO/AMC must consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as applicable.  
If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  THE VETERAN IS ADVISED THAT WHEN HE IS CONTACTED BY THE RO TO PROVIDE THE INFORMATION ABOVE, HE SHOULD COOPERATE TO THE BEST OF HIS ABILITY WITH AS MUCH SPECIFIC INFORMATION AS HE CAN RECALL. HIS RESPONSES WILL BE USED TO RESEARCH THE OCCURRENCE OF HIS CLAIMED STRESSORS. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


